Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 1, 2014

                                     No. 04-14-00086-CV

                         IN THE INTEREST OF Y.G.B., A CHILD,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-00166
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
       On January 21, 2014, the trial court signed an order terminating Appellant’s rights to his
child Y.G.B. On February 4, 2014, Appellant filed a pro se notice of appeal. On February 7,
2014, court-appointed counsel Joe K. Bohac also filed a notice of appeal.
       On March 26, 2014, Appellant filed a letter asking this court for help with his appeal.
Appellant has court-appointed counsel to assist him with his appeal. Counsel’s contact
information is as follows:
              The Law Office of Joe K. Bohac
              111 Soledad Street, Suite 300
              San Antonio, Texas 78205
              210-308-0600
              210-308-0678 (Fax)
              joe@bohac.net



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court